Exhibit 10.5 PRODUCT COMPONENT FRAMEWORK AGREEMENT This PRODUCT COMPONENT FRAMEWORK AGREEMENT (the “ Agreement ”), effective the 14th day of March, 2016 (the “Effective Date”) is by and between Greatbatch Ltd. , a New York corporation, located at 10000 Wehrle Drive, Clarence, New York, 14031, (“ Greatbatch ”) and QiG Group, LLC , a Delaware limited liability company, located at 5700 Granite Parkway, Suite 960, Plano, Texas, 75024 (“ QiG Group ”). Greatbatch and QiG Group are referred to collectively as the “Parties” and individually as a “Party.” RECITALS: WHEREAS , QiG Group and Greatbatch entered into that certain Restricted License Agreement, dated March 14, 2016, pursuant to which QiG Group licensed to Greatbatch certain of its intellectual property (the “ Restricted License Agreement ”); WHEREAS , QiG Group and Greatbatch entered into that certain Unrestricted License Agreement, dated March 14, 2016, pursuant to which QiG Group licensed to Greatbatch certain of its intellectual property (the “ Unr estricted License Agreement ”); WHEREAS, QiG Group desires to purchase, and require the QiG Affiliates and the QiG Licensees to purchase, exclusively from Greatbatch, all Product Components for each Product it or they, as applicable, may develop or have developed on its or their behalf; WHEREAS, Greatbatch is in the business of manufacturing and supplying Product Components; and WHEREAS, the Parties desire to establish a framework of the terms and conditions that shall apply to QiG Group’s or each QiG Licensee’s or QiG Affiliate’s, as applicable, purchase of all Product Components exclusively from Greatbatch. NOW, THEREFORE, in consideration of the mutual covenants contained herein, Greatbatch and QiG Group hereby agree as follows: Article I. Definitions As used in this Agreement, the following capitalized terms, whether used in the singular or plural, shall have the meanings set forth in this Article I: Section 1.01
